DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A1 and Species B1, Claims 25-29, 31-33, and 48-49 in the reply filed on 5/4/2021 and during a telephone conversation with Shawn Gordon on 5/24/2021 is acknowledged. Since claims 28 and 29 are directed to nonelected species A2 (Figs. 6A-B), they are withdrawn from further consideration. Therefore, claims 28-30, 38-39, 41-46, and 50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Accordingly, applicant has subsequently withdrawn claims 30, 38-39, 41-46, and 50 in the reply filed on 5/4/2021 and during a telephone conversation with Shawn Gordon on 5/24/2021.
Status of Claims
Claims 25-27, 31-33, and 48-49 are pending and currently under consideration for patentability.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.



Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/3/2019 and 3/2/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the claimed “a slight resting curve” and “etched metal component” must be shown. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
In ¶0053, “the ventral portion and the lateral portion have similar but smaller thicknesses” should read --the ventral portion and the dorsal portion have similar but smaller thicknesses--.
In ¶0025, 0034, and 0064, “a plurality of makings” should read --a plurality of markings--.
In ¶0095, “curvewith” should read --curve with--.
Appropriate correction is required.
Claim Objections
Claim(s) 25-27, 31-33, and 48-49 is/are objected to because of the following informalities:  
In claim(s) 26-27, 31-33, and 48-49, a comma “,” should be added after a preamble. For example: in claim 26, “the fluid removal system of claim 25 further including” should change to --the fluid removal system of claim 25, further including--.
In claim 31, “when force is applied to the pull line” should read --when the force is applied to the pull line--.
In claim 49, “the ventral portion and the lateral portion have similar thicknesses” should read --the ventral portion and the dorsal portion have similar thicknesses--.
In claim 49, a period “.” should be added at the end of the sentence. 
Appropriate correction is required.
Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
In claim 25, the limitation “the locking mechanism reversibly securing the pull line in place” has been interpreted under 112(f) as a means plus function limitation because of the generic placeholder “mechanism” and associated functional language “reversibly securing the pull line in place” without reciting sufficient structure to achieve the function. Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in ¶0042 of the instant publication as performing the claimed function, and equivalents thereof.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 25-29, 31-33, and 48-49 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
Claim 25 recites the limitation “the locking mechanism reversibly securing the pull line in place”. The term "reversibly" in claim 25 renders the claim indefinite. The term "reversibly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the specification if the locking mechanism is reversed in order to lock or the locking mechanism can reverse to an original position to unlock. For the purposes of examination, the relevant claim limitation is interpreted as the locking mechanism is reversed in order to lock. 
Claim 25 recites “wherein the tube has a slight resting curve” which is indefinite. The term “slight” makes the scope of the range unclear as “slight” is a relative term. The term “slight” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim(s) 26-27, 31-33 and 48-49 is/are rejected as being dependent from claim 25 and therefor including all the limitation thereof.
Claim 29 recites “a plurality of bridges at an approximate midpoint of the lobes” which is indefinite. The term “approximate” makes the scope of the range unclear as “approximate” is a relative term. The term "approximate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one 
Claim 32 recites “the distal portion of the tube has a length approximately a distance” which is indefinite. The term “approximately” makes the scope of the range unclear as “approximately” is a relative term. The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the specification what distance is covered by “approximately”.
Claim 49 recites “the first lateral portion and the second lateral portion have similar thicknesses and the ventral portion and the dorsal portion have similar thicknesses” which is indefinite. The term “similar” makes the scope of the range unclear as “similar” is a relative term. The term "similar" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 25 is/are rejected under 35 U.S.C 103 as being unpatentable over Rosenblum (US PAT 4976688) in view of Edmundson (US PGPUB 20090143633) and further in view of Roberts (US PGPUB 20120259206).
Regarding claim 25, Rosenblum discloses a fluid removal system (a catheter 30: Abstract, Col. 3, Lines 7-10, and Fig. 4) comprising:

…
a second channel along a lesser curvature of the resting curve of the tube containing a pull line with a distal end and a proximal end (a second channel along a lesser curvature of the gutter 42 containing a control wire 76 with a distal end 83 and a proximal 80: Col. 3, Lines 39-45, Figs. 4 and 7), wherein the distal end of the line is attached to the tube near the distal end of the tube (83 near 38: Figs. 4 and 7) and wherein a force applied to the pull line in a proximal direction causes the curve of the tube to reversibly increase (as a handle 44 is pulled towards a proximal direction 68, the pull line is pulled towards the proximal end of the tube 43; thus, the distal end of the tube 38 moves downward in direction 70 which causes the curve of the tube increases: Col. 3, Lines 39-63 and Figs. 4-5); and
a locking mechanism attached to the tube (see annotated Fig. 4 below), the locking mechanism reversibly securing the pull line in place such that, when tension is placed on the pull line such that the curve of the tube is increased and the pull line is secured in the locking mechanism, the increased curve of the tube is maintained (as the handle 44 is pulled towards a proximal direction 68, the pull line is pulled towards 43; thus, 38 moves downward in direction 70 which causes the curve of the tube increases; 

    PNG
    media_image1.png
    296
    708
    media_image1.png
    Greyscale

Fig. 4
Rosenblum is silent in regard to a first channel along a greater curvature of the resting curve of the tube. 
In an analogous art for being directed to solve the same problem, draining fluids out of the body, Edmundson discloses a catheter having proximal end (102) and distal end (104), an anchor (106), and graduated markings (Fig. 1). Edmundson further discloses/suggests a channel (a lumen 130) along the proximal and distal end of the catheter/tube (¶0041, 0042 and Fig. 2) for the benefits of providing pathways for drainage of fluids, and/or performing additional or supplementary medical procedures (¶0041 and 0042).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Rosenblum by incorporating a channel/lumen along a greater curvature of the resting curve of the tube, similar to that disclosed by Edmundson, in order to provide pathways for drainage of 
Rosenblum in view of Edmundson is silent in regard to the first channel containing a plurality of cannulas with proximal ends and distal ends, wherein the distal ends of the plurality of cannulas can be extended beyond the first channel at the distal end of the tube.
In the same field of endeavor, an aspiration catheter, Roberts discloses a catheter system 10 with an outer catheter 100 having an elongated body 102 with one or more lumen(s) 108 (¶0033-0034, Figs. 1, 2, and 3A-B). Roberts further discloses the lumen 108 comprising a plurality of cannulas 208/210 and the plurality of cannulas 208/210 extends from proximal end portion 204 to distal end portion 206 (¶0035 and Figs. 3A-B) for the benefits of removing substances from a body lumen and delivering medicinal fluids into the body lumen (¶0036).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Rosenblum in view of Edmundson by incorporating a plurality of cannulas into the first channel along a greater curvature of the resting curve of the tube, similar to that disclosed by Roberts, in order to remove substances from a body lumen and deliver medicinal fluids into the body lumen, as suggested in ¶0036 of Roberts. 
Claim(s) 26 is/are rejected under 35 U.S.C 103 as being unpatentable over Rosenblum in view of Edmundson and Roberts, as applied to claim 25 above, and further in view of Hiemenz (US PGPUB 20170348475).
claim 26, Rosenblum in view of Edmundson and Roberts discloses all the limitations as discussed above for claim 25.
Rosenblum in view of Edmundson and Roberts is silent in regard to a suction device connected to the tube and the suction device including: a suction source connected to the proximal end of the tube; an infusion source connected to the proximal ends of the plurality of cannulas; a reservoir for holding fluid drained from the tube; a second reservoir for holding infusion fluid; and a battery.
In the same field of endeavor, catheters/chest tubes for drainage of the pleural space, Hiemenz discloses a suction device (10/20/30: ¶0026 and Fig. 3) connected to a tube (a chest tube/catheter 50: ¶0026) and the suction device (10/20/30) including: 
a suction source (a suction unit 20: ¶0026) connected to the proximal end of the tube (Fig. 3); an infusion source (a fluid infuser 10: ¶0026) connected to the proximal ends of the plurality of cannulas (the fluid infuser 10 connected to the proximal ends of the tub and the plurality of cannulas is positioned at the proximal ends of the tube; thus, the infuser 10 is capable of connecting to the plurality of cannulas); a reservoir (a collection chamber 30) for holding fluid drained from the tube (¶0026); a second reservoir for holding infusion fluid (the infuser 10 consists of an unlabeled second reservoir for holding infusion fluid: ¶0025); and a battery (¶0025) for the benefits of improving drainage from a cavity within human body and reducing the need for secondary intervention for the management of retained hemothorax (¶0002 and 0024).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Rosenblum in view of . 
Claim(s) 27 is/are rejected under 35 U.S.C 103 as being unpatentable over Rosenblum in view of Edmundson and Roberts, as applied to claim 25 above, and further in view of Parisi (US PAT 4816018).
Regarding claim 27, Rosenblum in view of Edmundson and Roberts discloses all the limitations as discussed above for claim 25.
Rosenblum in view of Edmundson and Roberts is silent in regard to an etched metal component near the distal end of the tube. 
In an analogous art for being directed to solve the same problem, removing material/tissue out of the body, Parisi discloses to include a probe tip 10 having an enlarged chamber 25 near a distal end of an aspiration tube (Col. 5, Lines 45-50 and Fig. 2). Parisi further discloses an inner surface of the chamber 25 is roughening by etching the metal surface for the benefits of breaking particles into smaller sizes, and thus making aspiration easier and helping to eliminate clogging of the tip (Col. 5 and Lines 20-26). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Rosenblum in view of Edmundson and Roberts by including an etched metal component near the distal end of . 
Claim(s) 31 and 32 is/are rejected under 35 U.S.C 103 as being unpatentable over Rosenblum in view of Edmundson and Roberts, as applied to claim 25 above, and further in view of Gardeski (US PGPUB 20040116848).  
Regarding claim 31, Rosenblum in view of Edmundson and Roberts discloses all the limitations as discussed above for claim 25.
Rosenblum further discloses the tube includes a distal portion and a proximal portion (Fig. 4) and the distal portion will tend to assume a greater curvature when force is applied to the pull line while the proximal portion retains a substantially similar configuration (Figs. 4-5).
Rosenblum in view of Edmundson and Roberts is silent in regard to the proximal portion of the tube less flexible than the distal portion.
In the same field of endeavor, steerable catheters, Gardeski discloses a catheter body 12 includes a number of segments 50, 52 and 54, along its length formed of different materials and structural components (¶0042 and Fig. 1). Graffam further discloses that the distal portion (segments 52 and 54) is more flexible and bendable upon manipulation of the deflection mechanism: ¶0042). From these teachings, a person having ordinary skill in the art would have recognized/deduced that the technique of making the distal portion more flexible than the proximal portion yields the predictable result of allowing the distal portion more easily curve while allowing the proximal portion to remain straight.   

Regarding claim 32, Rosenblum in view of Edmundson, Roberts, and Gardeski discloses all the limitations as discussed above for claim 31.
Rosenblum further implicitly discloses wherein the distal portion of the tube has a length approximately a distance that the tube will be inserted into a patient’s chest (the catheter has indicia 40 to indicate to the health professional how much of the catheter has been inserted into the patient: Col. 3, Lines 24-26 and Fig. 3; thus, Rosenblum implicitly discloses/suggests the claimed limitation). In addition, one would have been motivated to make the length of the flexible distal portion approximately equal to a distance that the tube will be inserted into a patient’s chest for the benefit(s) of optimizing/improving handling/positioning of the distal portion within the patient’s chest. See MEPE 2144.05 (II) (B). 
Claim(s) 33 is/are rejected under 35 U.S.C 103 as being unpatentable over Rosenblum in view of Edmundson and Roberts, as applied to claim 25 above, and further in view of Ibrahim (GB 2422553).
Regarding claim 33, Rosenblum in view of Edmundson and Roberts discloses all the limitations as discussed above for claim 25.

In the same field of endeavor, catheters/drain tubes for drainage of a body cavity, Ibrahim discloses a chest drain 2 comprising a flexible chest tube 4 with a distal end 6 for insertion into a chest cavity of a patient and a proximal end 8 for connection to a drainage system for collecting fluid drain by the chest drain (Pg. 7, Lines 18-22, and Figs. 1-4). Ibrahim further discloses a sewing collar (an anchor piece 30: Pg. 9, ¶4-5 – Pg. 10, ¶1, and Figs. 1-4) around the tube, the sewing collar (30) including a compression ring (a collar 34: Pg. 9, ¶4-5 – Pg. 10, ¶1, and Figs. 1-4) and a plurality of flanges (two flexible arms 38: Pg. 9, ¶4-5 – Pg. 10, ¶1, and Figs. 1-4), wherein each of the plurality of flanges (38) includes a hole (two attachment rings 36: Pg. 9, ¶4-5 – Pg. 10, ¶1, and Figs. 1-4) for the benefit of holding sutures to secure a placement of the tube to skin of a chest wall of a patient (Pg. 8, ¶3 – Pg. 9, ¶1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Rosenblum in view of Edmundson and Roberts by incorporating a sewing collar, similar to that disclosed by Ibrahim, in order to hold sutures to secure a placement of the tube to skin of a chest wall of a patient, as suggested in Pg. 8, ¶3 – Pg. 9, ¶1 of Ibrahim. See MPEP §§ 2143 (I) (C) and 2143 (I) (G).
Claim(s) 48 and 49 is/are rejected under 35 U.S.C 103 as being unpatentable over Rosenblum in view of Edmundson and Roberts, as applied to claim 25 above, and further in view of Ando (US PGPUB 20100130823).
Regarding claims 48 and 49, Rosenblum in view of Edmundson and Roberts discloses all the limitations as discussed above for claim 25.
Rosenblum in view of Edmundson and Roberts is silent in regard to wherein the chest tube has a sidewall with a ventral portion, a dorsal portion, a first lateral portion, and a second lateral portion opposite the first lateral portion, and wherein for at least a portion of the sidewall of the first lateral portion and the second lateral portion are thicker than the ventral portion and the dorsal portion. 
In an analogous art for being directed to solve the same problem, improving curving and insertion of a tube into the body, Ando discloses an endoscope 100 has an operation part 11 and an endoscope insertion part with a bendable portion 27 (¶0029 and Fig. 1). Ando further discloses that the bendable portion 27 comprises a sidewall with a ventral portion, a dorsal portion (U and D direction: Fig. 2), a first lateral portion, and a second lateral portion (a thick-walled portions 45: Fig. 2); wherein for at least a portion of the sidewall of the first lateral portion and the second lateral portion are thicker than the ventral portion and the dorsal portion (the thick-walled portions 45 are thicker than the ventral and dorsal portion in directions U and D: ¶0033, 0039 and Fig. 2); and the first lateral portion and the second lateral portion have similar thicknesses and the ventral portion and the dorsal portion have similar thicknesses (Figs. 2 and 4A-B) for the benefit of providing rigidity in directions L and R during bending operation in directions U and D (¶0040). From these teachings, a person having ordinary skill in the 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Rosenblum in view of Edmundson and Roberts by making the chest tube, similar to the tube disclosed by Ando, in order to provide rigidity in directions L and R during bending operation in directions U and D as suggested in ¶0040 of Ando, to arrange a preferential bending plane given by the thinner portions, and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP §§ 2143 (I) (C) and 2143 (I) (G).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Graffam (US 20110152842 – of record) discloses a chest tube comprising a proximal end, distal end, a lumen running through from the proximal end to the distal end, and a handle; wherein the chest tube has a resting curve (accompanying text, Figs. 3, and 4A-B).
Lazarus (US 20150374959) discloses a drainage tube comprising a proximal end, a distal end, and a locking mechanism (accompanying text and Figs. 1-5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032. The examiner can normally be reached on Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




       /NHU Q. TRAN/       Examiner, Art Unit 3781                                                                                                                                                                                                                                                                                                                                      

/TATYANA ZALUKAEVA/           Supervisory Patent Examiner, Art Unit 3781